Citation Nr: 0627559	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from June 
1976 to June 1980, with additional service in the Rhode 
Island National Guard through March 1993.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.

The veteran provided testimony before a Veterans Law Judge in 
June 2005; a transcript is of record.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The appellant will be 
notified if any further action is required on his part.


REMAND

Some of the veteran's service records are in the file.  These 
do not reflect service as a sniper.  

The veteran has indicated that service as a sniper in the 
Marine Corps, and the resulting social isolation of this 
assignment, is the source of his stressors supporting his 
PTSD.  He has submitted private medical opinion evidence 
dated from 2003-2005 indicating that he has PTSD due to 
highly stressful situations he experienced in the military 
related to being a sniper.  His psychiatrist has cited to 
dangerous clandestine operations in the marines as a source 
of the stress.  He also submitted a medical opinion that he 
has PTSD due to military experience.  He described his 
service as including special operations service all over the 
world, and stated he was mistreated by other marines when 
they found out he was a sniper.  

The available service medical personnel records do not 
confirm his special operations service or assignment as a 
sniper.  It is undisputed that the veteran has been trained 
as a sniper.  Following his hearing before the undersigned, 
he submitted a copy of his certificate of completion of 
sniper school in February 1979 as well as a certificate from 
survival, resistance and escape school in February 1978.  

The veteran submitted a "buddy statement", vaguely affirming 
that a comrade was killed at Camp Lejuene and another 
incident, without a verification of the date or specific 
details and not referring to sniper service.

The Board is of the opinion that the complete original 
service personnel records should be sought in order to assist 
the veteran in his claim.  See 38 C.F.R. § 3.159 (2005).  To 
that end, the RO should seek any service personnel records 
for this veteran and his unit from all appropriate sources, 
to include but not limited to the Marine Historical Society 
and the National Personnel Records Center (NPRC).  These 
could be helpful to the satisfactory resolution of his claim, 
and specifically could help determine whether or not the 
veteran actually specifically performed the duties of a 
sniper or otherwise verify his stressors.  

The veteran is asked to submit any additional documentary 
evidence showing he worked as a sniper which resulted in his 
isolation and trauma.  

The veteran has been treated for PTSD symptoms privately, and 
private records show a diagnosis of PTSD.  Evaluators have 
suggested that his stressors are related to his special 
operations work.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (under the criteria of DSM-IV); a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20;  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, although there is medical opinion evidence that the 
veteran has PTSD, the service medical record does not show he 
served as a sniper in service.  The case is therefore 
remanded for the following actions:

1.  The veteran is asked to submit any 
additional evidence or information 
relating to his assertion that he worked 
as a sniper.  

2.  The RO should obtain complete 
personnel files including the veteran's 
201 file from the service department.  
All sources should be contacted as 
appropriate, including but not limited to 
the Marine Corps Historical Society and 
the NPRC, to determine if the veteran 
served as a sniper.  

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
given a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


